Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 11-27 are pending as of the response and amendments filed on 9/27/21. Claims 1-10 have been canceled. 
The previous rejection for statutory double patenting of claims 1-10 over the claims of USP 9107898 is withdrawn as claims 1-10 have been canceled. 
The nonstatutory double patenting rejections of claims 1-10 over the claims of USP 8513299; USP 9486437; USP 9861607; USP 10238620; USP 9498462; USP 10143676; USP 10493053; USP 9801847; USP 10251859; USP 9463181; USP 10653662; and USP 10758510 are withdrawn as claims 1-10 have been canceled. 
In view of the new claims, new rejections under 35 USC 103; and for nonstatutory double patenting are made, discussed below.
Claims 11-27 were examined and are rejected. 

New Rejections-Necessitated by Claim Amendments

Claim Rejections-35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 11-15 and 18-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kavey, USP 5502047 (patented 3/26/1996), in view of Lederman et. al., USP 6358944 B1 (patented 3/19/2002).
The instant claims are drawn to a method for treating insomnia comprising administering an oral formulation comprising doxepin or a pharmaceutical salt thereof to a 
Kavey teaches the treatment of insomnia comprising administering a low dosage of a compound selected from pharmaceutical forms of doxepin, trimipramine, amitriptyline, or trazodone (Title & Abstract; col. 1, lines 5-9). Kavey teaches the dose of compound ranges from about 0.5-20 mg., with a dose of 10 mg. or less exemplified (col. 2, lines 18-31). Doxepin HCl is also taught (col. 2, lines 47-55). Kavey teaches the method to treat insomnia without the adverse effects associated with other hypnotics, including residual sedation (col. 2, lines 11-15). Capsules or caplets are included as suitable dosage forms (col. 2, line 65-col. 3, line 2). Treatment of insomnia in a 52-year old patient, as well as a 65-year old patient, are exemplified (col. 3, Ex. 2-col. 4, Ex.4); thus, Kavey teaches treatment of insomnia in patients between 18-64 years of age as recited by instant claim 22, as well as patients 65 years of age as recited by instant claim 26. Kavey further teaches administration of doxepin should occur within one hour before bedtime (col. 3, lines 16-19). 
Although not explicitly taught by Kavey, capsules are a well-known oral dosage form, as taught by Lederman (col. 6, lines 44-58). As Kavey teaches administration of doxepin to treat insomnia, wherein acceptable dosage forms include capsules, it would have been prima facie obvious to one of ordinary skill in the art that Kavey encompasses oral administration and dosage forms. Furthermore, Lederman teaches oral dosage forms to also include tablets (col. 6, lines 44-63). As such, it would have been prima facie obvious to one of ordinary skill in the art to have treated insomnia in a subject in need thereof comprising administering doxepin at a 

Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,513,299 in view of Kavey, USP 5502047, in view of Lederman et. al., USP 6358944 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to reducing or preventing early awakenings comprising identifying a patient having a sleep disorder in which, for a given 8-hour period of desired sleep, the patient experiences a sleep period that terminates during the final 60 minutes of the sleep period, comprising administering an effective dose of doxepin (see instant claims 11, 15, & 16, and claims 1 & 9 of US ‘299). The dose of doxepin administered in the claims of the present application, from 1-7 mg., overlaps with the dose recited in the method claimed in US ‘299, between 0.5-6 mg. It would have been prima facie obvious to have practiced the method of the instant claims comprising administering the lower dose range recited in the claims of US ‘299, of 0.5-1 mg, as both sets of claims are drawn to treatment of the same condition with the same drug, and it would have In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). While the instant claims recite oral dosage forms including tablets and capsules (see instant claims 13 & 14); patients aged 16-64; and patients aged 65 and older (claims 22 & 26), which are not explicitly recited by the method claimed in US ‘299, it would have been prima facie obvious to have administered doxepin in such oral dosage forms in view of Kavey and Lederman. Kavey teaches the treatment of insomnia comprising administering a low dosage of a compound selected from pharmaceutical forms of doxepin, trimipramine, amitriptyline, or trazodone (Title & Abstract; col. 1, lines 5-9). Kavey teaches the dose of compound ranges from about 0.5-20 mg., with a dose of 10 mg. or less exemplified (col. 2, lines 18-31). Doxepin HCl is also taught (col. 2, lines 47-55). Kavey teaches the method to treat insomnia without the adverse effects associated with other hypnotics, including residual sedation (col. 2, lines 11-15). Capsules or caplets are included as suitable dosage forms (col. 2, line 65-col. 3, line 2). Treatment of insomnia in a 52-year old patient, as well as a 65-year old patient, are exemplified (col. 3, Ex. 2-col. 4, Ex.4); thus, Kavey teaches treatment of insomnia in patients between 18-64 years of age as recited by instant claim 22, as well as patients 65 years . 
Although not explicitly taught by Kavey, capsules are a well-known oral dosage form, as taught by Lederman (col. 6, lines 44-54). As Kavey teaches administration of doxepin to treat insomnia, wherein acceptable dosage forms include capsules, it would have been prima facie obvious to one of ordinary skill in the art that Kavey encompasses oral administration and dosage forms. Furthermore, Lederman teaches oral dosage forms to also include tablets (col. 6, lines 44-54). As the claims of US ‘299 are also drawn to treating insomnia, it would have been prima facie obvious to have administered doxepin in oral dosage forms in view of Kavey and Lederman, as well as to the patient ages between 18-64 and 65 years of age and older, since Kavey teaches doxepin to be useful for treating insomnia within this group of patients. The claims of the present application and the claims of US ‘299 are therefore not patentably distinct.

Claims 11-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,486,437 in view of Kavey, USP 5502047, in view of Lederman et. al., USP 6358944 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to reducing or preventing early awakenings comprising treating sleep maintenance insomnia in a patient having a sleep disorder in which, for a given 8-hour period of desired sleep, the patient experiences a sleep period that terminates during the final 60 minutes of the sleep period, comprising administering an effective dose of doxepin (see instant claims 16 & 17, and claims 1 In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). While the instant claims recite oral dosage forms including tablets and capsules (see instant claims 13 & 14); patients aged 16-64; and patients aged 65 and older (claims 22 & 26), which are not explicitly recited by the method claimed in US ‘437, it would have been prima facie obvious to have administered doxepin in such oral dosage forms in view of Kavey and Lederman. Kavey teaches the treatment of insomnia comprising administering a low dosage of a compound selected from pharmaceutical forms of doxepin, trimipramine, amitriptyline, or trazodone (Title & Abstract; col. 1, lines 5-9). Kavey teaches the dose of compound ranges from about 0.5-20 mg., with a dose of 10 mg. or less exemplified (col. 2, lines 18-31). Doxepin HCl is also taught (col. 2, lines 47-55). Kavey teaches the method to treat insomnia without the adverse effects associated with other hypnotics, including residual . 
Although not explicitly taught by Kavey, capsules are a well-known oral dosage form, as taught by Lederman (col. 6, lines 44-54). As Kavey teaches administration of doxepin to treat insomnia, wherein acceptable dosage forms include capsules, it would have been prima facie obvious to one of ordinary skill in the art that Kavey encompasses oral administration and dosage forms. Furthermore, Lederman teaches oral dosage forms to also include tablets (col. 6, lines 44-54). As the claims of US ‘437 are also drawn to treating insomnia, it would have been prima facie obvious to have administered doxepin in oral dosage forms in view of Kavey and Lederman, as well as to the patient ages between 18-64 and 65 years of age and older, since Kavey teaches doxepin to be useful for treating insomnia within this group of patients. The claims of the present application and the claims of US ‘437 are therefore not patentably distinct.


Claims 11-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,861,607 in view of Kavey, USP 5502047, in view of Lederman et. al., USP 6358944 B1. Although the claims at issue are not identical, they both sets of claims are drawn to reducing or preventing early awakenings comprising treating sleep maintenance insomnia in a patient having a sleep disorder in which, for a given 8-hour period of desired sleep, the patient experiences a sleep period that terminates during the final 60 minutes of the sleep period, comprising administering an effective dose of doxepin (see instant claims 16 & 17, and claims 1 & 12 of US ‘607). The dose of doxepin administered in the claims of the present application, from 1-7 mg., overlaps with the dose recited in the method claimed in US ‘607, between 1-6 mg. While the instant claims recite oral dosage forms including tablets and capsules (see instant claims 13 & 14); patients aged 16-64; and patients aged 65 and older (claims 22 & 26), which are not explicitly recited by the method claimed in US ‘607, it would have been prima facie obvious to have administered doxepin in such oral dosage forms in view of Kavey and Lederman. Kavey teaches the treatment of insomnia comprising administering a low dosage of a compound selected from pharmaceutical forms of doxepin, trimipramine, amitriptyline, or trazodone (Title & Abstract; col. 1, lines 5-9). Kavey teaches the dose of compound ranges from about 0.5-20 mg., with a dose of 10 mg. or less exemplified (col. 2, lines 18-31). Doxepin HCl is also taught (col. 2, lines 47-55). Kavey teaches the method to treat insomnia without the adverse effects associated with other hypnotics, including residual sedation (col. 2, lines 11-15). Capsules or caplets are included as suitable dosage forms (col. 2, line 65-col. 3, line 2). Treatment of insomnia in a 52-year old patient, as well as a 65-year old patient, are exemplified (col. 3, Ex. 2-col. 4, Ex.4); thus, Kavey teaches treatment of insomnia in patients between 18-64 years of age as recited by instant claim 22, as well as patients 65 years of age as recited by . 
Although not explicitly taught by Kavey, capsules are a well-known oral dosage form, as taught by Lederman (col. 6, lines 44-54). As Kavey teaches administration of doxepin to treat insomnia, wherein acceptable dosage forms include capsules, it would have been prima facie obvious to one of ordinary skill in the art that Kavey encompasses oral administration and dosage forms. Furthermore, Lederman teaches oral dosage forms to also include tablets (col. 6, lines 44-54). As the claims of US ‘607 are also drawn to treating insomnia, it would have been prima facie obvious to have administered doxepin in oral dosage forms in view of Kavey and Lederman, as well as to the patient ages between 18-64 and 65 years of age and older, since Kavey teaches doxepin to be useful for treating insomnia within this group of patients. The claims of the present application and the claims of US ‘607 are therefore not patentably distinct. 

Claims 11-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,238,620, in view of Kavey, USP 5502047. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to reducing or preventing early awakenings in a patient who experiences a sleep period that terminates during the final 60 minutes of a given 8-hour sleep period, comprising administering an oral formulation comprising an effective dose of doxepin (see instant claims 16 & 17 and claims 1 & 12 of US ‘620). The dose of doxepin administered in the claims of the present application, from 1-7 mg., is the same as the dose  Kavey teaches the treatment of insomnia comprising administering a low dosage of a compound selected from pharmaceutical forms of doxepin, trimipramine, amitriptyline, or trazodone (Title & Abstract; col. 1, lines 5-9). Kavey teaches the dose of compound ranges from about 0.5-20 mg., with a dose of 10 mg. or less exemplified (col. 2, lines 18-31). Doxepin HCl is also taught (col. 2, lines 47-55). Kavey teaches the method to treat insomnia without the adverse effects associated with other hypnotics, including residual sedation (col. 2, lines 11-15). Capsules or caplets are included as suitable dosage forms (col. 2, line 65-col. 3, line 2). Treatment of insomnia in a 52-year old patient, as well as a 65-year old patient, are exemplified (col. 3, Ex. 2-col. 4, Ex.4); thus, Kavey teaches treatment of insomnia in patients between 18-64 years of age as recited by instant claim 22, as well as patients 65 years of age as recited by instant claim 26. Kavey further teaches administration of doxepin should occur within one hour before bedtime (col. 3, lines 16-19). As the claims of US ‘620 are also drawn to treating insomnia, it would have been obvious to have treated patients between 18-64 years of age as recited by instant claim 22, as well as patients 65 years of age as recited by instant claim 26, in view of Kavey. The claims of the present application and the claims of US ‘620 are therefore not patentably distinct.


Claims 11-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,498,462 in view of Bernstein, US 20040097488 (publ 5/20/2004, of previous record); Kavey, USP 5502047; and  Lederman et. al., USP 6358944 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to reducing or preventing early awakenings in a patient who experiences a sleep period that terminates during the final 60 minutes of a given 8-hour sleep period, comprising administering an effective dose of doxepin (instant claims 16 & 17). The dose of doxepin administered in the claims of the present application, from 1-7 mg., overlaps with the dose recited in the method claimed in US ‘462, between 0.1-20 mg. It would have been prima facie obvious to have practiced the method of the instant claims comprising administering the lower and upper dose range recited in the claims of US ‘462, of .1-1 mg and of 7-20 mg, as both sets of claims are drawn to treatment of the same condition with the same drug, and it would have been obvious for one of ordinary skill in the art to have adjusted the dose of doxepin to the range recited in the claims of US ‘462 by routine experimentation and optimization. See MPEP 2144.05, where it is stated “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The claims of US ‘462 recite administration of doxepin in the form of a geometric isomer mixture comprising from about 88.3%-100% of the trans-(E)-isomer; while the claims of the present application do not recite this limitation, it would have been  Kavey teaches the treatment of insomnia comprising administering a low dosage of a compound selected from pharmaceutical forms of doxepin, trimipramine, amitriptyline, or trazodone (Title & Abstract; col. 1, lines 5-9). Kavey teaches the dose of compound ranges from about 0.5-20 mg., with a dose of 10 mg. or less exemplified (col. 2, lines 18-31). Doxepin HCl is also taught (col. 2, lines 47-55). Kavey teaches the method to treat insomnia without the adverse effects associated with other hypnotics, including residual sedation (col. 2, lines 11-15). Capsules or caplets are included as suitable dosage forms (col. 2, line 65-col. 3, line 2). Treatment of insomnia in a 52-year old patient, as well as a 65-year old patient, are exemplified (col. 3, Ex. 2-col. 4, Ex.4); thus, Kavey teaches treatment of insomnia in patients between 18-64 years of age as recited by instant claim 22, as well as patients 65 years of age as recited by instant claim 26. . 
Although not explicitly taught by Kavey, capsules are a well-known oral dosage form, as taught by Lederman (col. 6, lines 44-54). As Kavey teaches administration of doxepin to treat insomnia, wherein acceptable dosage forms include capsules, it would have been prima facie obvious to one of ordinary skill in the art that Kavey encompasses oral administration and dosage forms. Furthermore, Lederman teaches oral dosage forms to also include tablets (col. 6, lines 44-54). As the claims of US ‘462 are also drawn to treating insomnia, it would have been prima facie obvious to have administered doxepin in oral dosage forms in view of Kavey and Lederman, as well as to the patient ages between 18-64 and 65 years of age and older, since Kavey teaches doxepin to be useful for treating insomnia within this group of patients. The claims of the present application and the claims of US ‘462 are therefore not patentably distinct.


Claims 11-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,143,676 in view of Bernstein, US 20040097488 (publ 5/20/2004, of previous record); Kavey, USP 5502047; and  Lederman et. al., USP 6358944 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to treating sleep maintenance insomnia in a patient who experiences a sleep period that terminates during the final 60 minutes of a given 8-hour sleep period, comprising administering an effective dose of doxepin (see instant claims 16 & 17). The In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The claims of US ‘676 recite administration of doxepin in the form of a geometric isomer mixture comprising from about 88.3%-100% of the trans-(E)-isomer; while the claims of the present application do not recite this limitation, it would have been prima facie obvious to have administered doxepin in the present claims with this geometric isomer mixture, in view of Bernstein. Bernstein teaches doxepin is provided in pharmaceutical formulations containing not less than 81.4% and not more than 88.2% of the trans isomer (para [0001]), however, the cis isomer produces considerably less sedation compared to the trans isomer (para [0002]). Therefore, it would have been prima facie obvious to have treated insomnia in a subject comprising administering doxepin in the form of about 88.3%-100% of the trans-(E)-isomer, since the trans isomer is associated with a stronger sedation effect. While the instant claims  Kavey teaches the treatment of insomnia comprising administering a low dosage of a compound selected from pharmaceutical forms of doxepin, trimipramine, amitriptyline, or trazodone (Title & Abstract; col. 1, lines 5-9). Kavey teaches the dose of compound ranges from about 0.5-20 mg., with a dose of 10 mg. or less exemplified (col. 2, lines 18-31). Doxepin HCl is also taught (col. 2, lines 47-55). Kavey teaches the method to treat insomnia without the adverse effects associated with other hypnotics, including residual sedation (col. 2, lines 11-15). Capsules or caplets are included as suitable dosage forms (col. 2, line 65-col. 3, line 2). Treatment of insomnia in a 52-year old patient, as well as a 65-year old patient, are exemplified (col. 3, Ex. 2-col. 4, Ex.4); thus, Kavey teaches treatment of insomnia in patients between 18-64 years of age as recited by instant claim 22, as well as patients 65 years of age as recited by instant claim 26. Kavey further teaches administration of doxepin should occur within one hour before bedtime (col. 3, lines 16-19). 
Although not explicitly taught by Kavey, capsules are a well-known oral dosage form, as taught by Lederman (col. 6, lines 44-54). As Kavey teaches administration of doxepin to treat insomnia, wherein acceptable dosage forms include capsules, it would have been prima facie obvious to one of ordinary skill in the art that Kavey encompasses oral administration and dosage forms. Furthermore, Lederman teaches oral dosage forms to also include tablets (col. 6, lines 44-54). As the claims of US ‘676 are also drawn to treating insomnia, it would have been 


Claims 11-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USP 10493053 in view of Bernstein, US 20040097488 (publ 5/20/2004); Kavey, USP 5502047; and  Lederman et. al., USP 6358944 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to treating insomnia characterized by difficulties with sleep maintenance in a patient who experiences a sleep period that terminates during the final 60 minutes of a given 8-hour sleep period, comprising administering an effective dose of doxepin (see instant claims 16 & 17). The dose of doxepin administered in the claims of the present application, from 1-7 mg., overlaps with the dose recited in the method claimed in US ‘053, between 1-6 mg. The claims of US ‘053 recite administration of doxepin in the form of a geometric isomer mixture comprising from about 88.3%-100% of the trans-(E)-isomer; while the claims of the present application do not recite this limitation, it would have been prima facie obvious to have administered doxepin in the present claims with this geometric isomer mixture, in view of Bernstein. Bernstein teaches doxepin is provided in pharmaceutical formulations containing not less than 81.4% and not more than 88.2% of the trans isomer (para [0001]), however, the cis isomer produces  Kavey teaches the treatment of insomnia comprising administering a low dosage of a compound selected from pharmaceutical forms of doxepin, trimipramine, amitriptyline, or trazodone (Title & Abstract; col. 1, lines 5-9). Kavey teaches the dose of compound ranges from about 0.5-20 mg., with a dose of 10 mg. or less exemplified (col. 2, lines 18-31). Doxepin HCl is also taught (col. 2, lines 47-55). Kavey teaches the method to treat insomnia without the adverse effects associated with other hypnotics, including residual sedation (col. 2, lines 11-15). Capsules or caplets are included as suitable dosage forms (col. 2, line 65-col. 3, line 2). Treatment of insomnia in a 52-year old patient, as well as a 65-year old patient, are exemplified (col. 3, Ex. 2-col. 4, Ex.4); thus, Kavey teaches treatment of insomnia in patients between 18-64 years of age as recited by instant claim 22, as well as patients 65 years of age as recited by instant claim 26. Kavey further teaches administration of doxepin should occur within one hour before bedtime (col. 3, lines 16-19). 
Although not explicitly taught by Kavey, capsules are a well-known oral dosage form, as taught by Lederman (col. 6, lines 44-54). As Kavey teaches administration of doxepin to treat insomnia, wherein acceptable dosage forms include capsules, it would have been prima facie .


Claims 11-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,801,847 in view of Wyatt et. al., Applied Spectroscopy, vol. 40(4), pp. 538-541, publ. 1986 (of previous record); Kavey, USP 5502047; and  Lederman et. al., USP 6358944 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to treating sleep maintenance insomnia and reducing or preventing early awakenings in a patient who experiences a sleep period that terminates during the final 60 minutes of a given 8-hour sleep period, comprising administering an effective dose of doxepin (see instant claims 16 & 17). The dose of doxepin administered in the claims of the present application, from 1-7 mg., overlaps with the dose recited in the method claimed in US ‘847, between 0.1-6 mg. It would have been prima facie obvious to have practiced the method of the instant claims comprising administering the lower dose range recited in the claims of US ‘847, of .1-1 mg, as both sets of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The claims of US ‘847 recite administration of doxepin in the form of a geometric isomer mixture comprising from about 18.2%-100% of the cis-(Z)-isomer; while the claims of the present application do not recite this limitation, it would have been prima facie obvious to have administered doxepin in the present claims with this geometric isomer mixture, in view of Wyatt. Wyatt teaches doxepin to be commercially available as a mixture of isomers, comprising 15% of the Z isomer, however, the Z isomer is found to have greater biological activity (see p. 538, 1st para). Therefore, it would have been prima facie obvious to have treated insomnia in a subject comprising administering doxepin in the form of about 18.2%-100% of the cis-(Z)-isomer, since the cis isomer is associated with greater biological activity. While the instant claims recite oral dosage forms including tablets and capsules (see instant claims 13 & 14); patients aged 16-64; and patients aged 65 and older (claims 22 & 26), which are not explicitly recited by the method claimed in US ‘847, it would have been prima facie obvious to have administered doxepin in such oral dosage forms in view of Kavey and Lederman. Kavey teaches the treatment of insomnia comprising administering a low dosage of a compound selected from . 
Although not explicitly taught by Kavey, capsules are a well-known oral dosage form, as taught by Lederman (col. 6, lines 44-54). As Kavey teaches administration of doxepin to treat insomnia, wherein acceptable dosage forms include capsules, it would have been prima facie obvious to one of ordinary skill in the art that Kavey encompasses oral administration and dosage forms. Furthermore, Lederman teaches oral dosage forms to also include tablets (col. 6, lines 44-54). As the claims of US ‘847 are also drawn to treating insomnia, it would have been prima facie obvious to have administered doxepin in oral dosage forms in view of Kavey and Lederman, as well as to the patient ages between 18-64 and 65 years of age and older, since Kavey teaches doxepin to be useful for treating insomnia within this group of patients. The claims of the present application and the claims of US ‘847 are therefore not patentably distinct.


Claims 11-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,251,859 in view of Wyatt et. al., Applied Spectroscopy, vol. 40(4), pp. 538-541, publ. 1986; Kavey, USP 5502047; and  Lederman et. al., USP 6358944 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to treating sleep maintenance insomnia in a patient who experiences a sleep period that terminates during the final 60 minutes of a given 8-hour sleep period, comprising administering an effective dose of doxepin (see instant claims 16 & 17). The dose of doxepin administered in the claims of the present application, from 1-7 mg., overlaps with the dose recited in the method claimed in US ‘859, between 1-6 mg. The claims of US ‘859 recite administration of doxepin in the form of a geometric isomer mixture comprising from about 18.2%-100% of the cis-(Z)-isomer; while the claims of the present application do not recite this limitation, it would have been prima facie obvious to have administered doxepin in the present claims with this geometric isomer mixture, in view of Wyatt. Wyatt teaches doxepin to be commercially available as a mixture of isomers, comprising 15% of the Z isomer, however, the Z isomer is found to have greater biological activity (see p. 538, 1st para). Therefore, it would have been prima facie obvious to have treated insomnia in a subject comprising administering doxepin in the form of about 18.2%-100% of the trans-(E)-isomer, since the cis isomer is associated with greater biological activity. While the instant claims recite oral dosage forms including tablets and capsules (see instant claims 13 & 14); patients aged 16-64; and patients aged 65 and older (claims 22 & 26), which are not explicitly  Kavey teaches the treatment of insomnia comprising administering a low dosage of a compound selected from pharmaceutical forms of doxepin, trimipramine, amitriptyline, or trazodone (Title & Abstract; col. 1, lines 5-9). Kavey teaches the dose of compound ranges from about 0.5-20 mg., with a dose of 10 mg. or less exemplified (col. 2, lines 18-31). Doxepin HCl is also taught (col. 2, lines 47-55). Kavey teaches the method to treat insomnia without the adverse effects associated with other hypnotics, including residual sedation (col. 2, lines 11-15). Capsules or caplets are included as suitable dosage forms (col. 2, line 65-col. 3, line 2). Treatment of insomnia in a 52-year old patient, as well as a 65-year old patient, are exemplified (col. 3, Ex. 2-col. 4, Ex.4); thus, Kavey teaches treatment of insomnia in patients between 18-64 years of age as recited by instant claim 22, as well as patients 65 years of age as recited by instant claim 26. Kavey further teaches administration of doxepin should occur within one hour before bedtime (col. 3, lines 16-19). 
Although not explicitly taught by Kavey, capsules are a well-known oral dosage form, as taught by Lederman (col. 6, lines 44-54). As Kavey teaches administration of doxepin to treat insomnia, wherein acceptable dosage forms include capsules, it would have been prima facie obvious to one of ordinary skill in the art that Kavey encompasses oral administration and dosage forms. Furthermore, Lederman teaches oral dosage forms to also include tablets (col. 6, lines 44-54). As the claims of US ‘859 are also drawn to treating insomnia, it would have been prima facie obvious to have administered doxepin in oral dosage forms in view of Kavey and Lederman, as well as to the patient ages between 18-64 and 65 years of age and older, since .


Claims 11-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,463,181 in view of Wyatt et. al., Applied Spectroscopy, vol. 40(4), pp. 538-541, publ. 1986; Kavey, USP 5502047; and  Lederman et. al., USP 6358944 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to reducing or preventing early awakenings in a patient with sleep maintenance insomnia who experiences a sleep period that terminates during the final 60 minutes of a given 8-hour sleep period, comprising administering an effective dose of doxepin (see instant claims 16 & 17). The dose of doxepin administered in the claims of the present application, from 1-7 mg., overlaps with the dose recited in the method claimed in US ‘181, between 0.1-20 mg. It would have been prima facie obvious to have practiced the method of the instant claims comprising administering the lower and upper dose range recited in the claims of US ‘181, of 0.1-7 mg and 7-20 mg, as both sets of claims are drawn to treatment of the same condition with the same drug, and it would have been obvious for one of ordinary skill in the art to have adjusted the dose of doxepin to the range recited in the claims of US ‘181 by routine experimentation and optimization. See MPEP 2144.05, where it is stated “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The claims of US ‘181 recite administration of doxepin in the form of a geometric isomer mixture comprising from about 18.2%-100% of the cis-(Z)-isomer; while the claims of the present application do not recite this limitation, it would have been prima facie obvious to have administered doxepin in the present claims with this geometric isomer mixture, in view of Wyatt. Wyatt teaches doxepin to be commercially available as a mixture of isomers, comprising 15% of the Z isomer, however, the Z isomer is found to have greater biological activity (see p. 538, 1st para). Therefore, it would have been prima facie obvious to have treated insomnia in a subject comprising administering doxepin in the form of about 18.2%-100% of the trans-(E)-isomer, since the cis isomer is associated with greater biological activity. While the instant claims recite oral dosage forms including tablets and capsules (see instant claims 13 & 14); patients aged 16-64; and patients aged 65 and older (claims 22 & 26), which are not explicitly recited by the method claimed in US ‘181, it would have been prima facie obvious to have administered doxepin in such oral dosage forms in view of Kavey and Lederman. Kavey teaches the treatment of insomnia comprising administering a low dosage of a compound selected from pharmaceutical forms of doxepin, trimipramine, amitriptyline, or trazodone (Title & Abstract; col. 1, lines 5-9). Kavey teaches the dose of compound ranges from about 0.5-20 mg., with a dose of 10 mg. or less exemplified (col. 2, lines 18-31). Doxepin HCl is also taught (col. 2, lines 47-55). Kavey teaches the method to treat insomnia without the adverse effects associated with other hypnotics, including residual sedation (col. 2, lines 11-15). Capsules or caplets are . 
Although not explicitly taught by Kavey, capsules are a well-known oral dosage form, as taught by Lederman (col. 6, lines 44-54). As Kavey teaches administration of doxepin to treat insomnia, wherein acceptable dosage forms include capsules, it would have been prima facie obvious to one of ordinary skill in the art that Kavey encompasses oral administration and dosage forms. Furthermore, Lederman teaches oral dosage forms to also include tablets (col. 6, lines 44-54). As the claims of US ‘181 are also drawn to treating insomnia, it would have been prima facie obvious to have administered doxepin in oral dosage forms in view of Kavey and Lederman, as well as to the patient ages between 18-64 and 65 years of age and older, since Kavey teaches doxepin to be useful for treating insomnia within this group of patients. The claims of the present application and the claims of US ‘181 are therefore not patentably distinct.


Claims 11-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,653,662 in view of Kavey, USP 5502047, in view of Lederman et. al., USP 6358944 B1. Although the claims at issue are not identical, they both sets of claims are drawn to reducing or preventing early awakenings in a patient who experiences a sleep period that terminates during the final 60 minutes of a given 8-hour sleep period, comprising administering an effective dose of doxepin (see instant claims 16 & 17). The dose of doxepin administered in the claims of the present application, from 1-7 mg., is the same as the dose recited in the method claimed in US ‘662, between 1-7 mg. While the instant claims recite oral dosage forms including tablets and capsules (see instant claims 13 & 14); patients aged 16-64; and patients aged 65 and older (claims 22 & 26), which are not explicitly recited by the method claimed in US ‘662, it would have been prima facie obvious to have administered doxepin in such oral dosage forms in view of Kavey and Lederman. Kavey teaches the treatment of insomnia comprising administering a low dosage of a compound selected from pharmaceutical forms of doxepin, trimipramine, amitriptyline, or trazodone (Title & Abstract; col. 1, lines 5-9). Kavey teaches the dose of compound ranges from about 0.5-20 mg., with a dose of 10 mg. or less exemplified (col. 2, lines 18-31). Doxepin HCl is also taught (col. 2, lines 47-55). Kavey teaches the method to treat insomnia without the adverse effects associated with other hypnotics, including residual sedation (col. 2, lines 11-15). Capsules or caplets are included as suitable dosage forms (col. 2, line 65-col. 3, line 2). Treatment of insomnia in a 52-year old patient, as well as a 65-year old patient, are exemplified (col. 3, Ex. 2-col. 4, Ex.4); thus, Kavey teaches treatment of insomnia in patients between 18-64 years of age as recited by instant claim 22, as well as patients 65 years of age as recited by instant claim 26. Kavey further teaches administration of doxepin should occur within one hour before bedtime (col. 3, lines 16-19). 
.

Claims 11-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,758,510 in view of Wyatt et. al., Applied Spectroscopy, vol. 40(4), pp. 538-541, publ. 1986. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to treating sleep maintenance insomnia and reducing or preventing early awakenings in a patient who experiences a sleep period that terminates during the final 60 minutes of a given 8-hour sleep period, comprising administering an effective dose of doxepin (see instant claims 16 & 17). The dose of doxepin administered in the claims of the present application, from 1-7 mg., is the same as the dose recited in the method claimed in US ‘510, between 1-7 mg; both sets of claims recite oral formulations of tablets and capsules; treating patients between 17-64 years of st para). Therefore, it would have been prima facie obvious to have treated insomnia in a subject comprising administering doxepin in the form of about 18.2%-100% of the cis-(Z)-isomer, since the cis isomer is associated with greater biological activity. The claims of the present application and the claims of US ‘510 are therefore not patentably distinct.

Claims 11-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,107,898 in view of Kavey, USP 5502047, in view of Lederman et. al., USP 6358944 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to reducing or preventing early awakenings comprising treating sleep maintenance insomnia in a patient having a sleep disorder in which, for a given 8-hour period of desired sleep, the patient experiences a sleep period that terminates during the final 60 minutes of the sleep period, comprising administering an effective dose of doxepin (see instant claims 16 & 17). The dose of doxepin administered in the claims of the present application, from 1-7 mg., overlaps with the dose recited in the method claimed in US ‘898, between 0.5-6 mg. It would have been prima In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). While the instant claims recite oral dosage forms including tablets and capsules (see instant claims 13 & 14); patients aged 16-64; and patients aged 65 and older (claims 22 & 26), which are not explicitly recited by the method claimed in US ‘898, it would have been prima facie obvious to have administered doxepin in such oral dosage forms in view of Kavey and Lederman. Kavey teaches the treatment of insomnia comprising administering a low dosage of a compound selected from pharmaceutical forms of doxepin, trimipramine, amitriptyline, or trazodone (Title & Abstract; col. 1, lines 5-9). Kavey teaches the dose of compound ranges from about 0.5-20 mg., with a dose of 10 mg. or less exemplified (col. 2, lines 18-31). Doxepin HCl is also taught (col. 2, lines 47-55). Kavey teaches the method to treat insomnia without the adverse effects associated with other hypnotics, including residual sedation (col. 2, lines 11-15). Capsules or caplets are included as suitable dosage forms (col. 2, line 65-col. 3, line 2). Treatment of insomnia in a 52-year old patient, as well as a 65-year old patient, are exemplified (col. 3, Ex. 2-. 
Although not explicitly taught by Kavey, capsules are a well-known oral dosage form, as taught by Lederman (col. 6, lines 44-54). As Kavey teaches administration of doxepin to treat insomnia, wherein acceptable dosage forms include capsules, it would have been prima facie obvious to one of ordinary skill in the art that Kavey encompasses oral administration and dosage forms. Furthermore, Lederman teaches oral dosage forms to also include tablets (col. 6, lines 44-54). As the claims of US ‘898 are also drawn to treating insomnia, it would have been prima facie obvious to have administered doxepin in oral dosage forms in view of Kavey and Lederman, as well as to the patient ages between 18-64 and 65 years of age and older, since Kavey teaches doxepin to be useful for treating insomnia within this group of patients. The claims of the present application and the claims of US ‘898 are therefore not patentably distinct.

Claims 11-15, and 18-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-24 of U.S. Patent No. 5502047 C1 in view of Kavey, USP 6211229 B1 (patented 4/3/2001), in view of Lederman et. al., USP 6358944 B1. Both sets of claims are drawn to treating insomnia comprising administering doxepin or a pharmaceutical salt thereof; the dosage range of doxepin recited by the claims of US ‘047 (0.5-20 mg) overlaps with the instantly claimed range from 1-7 mg. While the instant claims recite oral dosage forms including  in view of Kavey and Lederman. Kavey teaches the treatment of insomnia comprising administering a low dosage of a compound selected from pharmaceutical forms of doxepin, trimipramine, amitriptyline, or trazodone (Title & Abstract; col. 2, lines 39-47). Kavey teaches the dose of compound ranges from about 0.5-20 mg., with a dose of 10 mg. or less exemplified (col. 2, lines 39-52). Doxepin HCl is also taught (col. 3, lines 19-27). Kavey teaches the method to treat insomnia without the adverse effects associated with other hypnotics, including residual sedation (col. 2, lines 32-36). Capsules or caplets are included as suitable dosage forms (col. 3, lines 32-41). Treatment of insomnia in the adult population is taught to be common (col. 1, lines 10-11); thus, it would have been prima facie obvious to have treated insomnia in patients between 18-64 years of age as recited by instant claim 22, as well as patients 65 years of age as recited by instant claim 26. Kavey further teaches administration of doxepin should occur within one hour before bedtime (col. 3, lines 56-59). 
Although not explicitly taught by Kavey, capsules are a well-known oral dosage form, as taught by Lederman (col. 6, lines 44-54). As Kavey teaches administration of doxepin to treat insomnia, wherein acceptable dosage forms include capsules, it would have been prima facie obvious to one of ordinary skill in the art that Kavey encompasses oral administration and dosage forms. Furthermore, Lederman teaches oral dosage forms to also include tablets (col. 6, lines 44-54). As the claims of US ‘047 are also drawn to treating insomnia, it would have been prima facie obvious to have administered doxepin in oral dosage forms in view of Kavey and .

Claims 11-15, and 18-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 6211229 B1 in view of Kavey, USP 5502047, in view of Lederman et. al., USP 6358944 B1. Both sets of claims are drawn to treating insomnia comprising administering doxepin or a pharmaceutical salt thereof; the dosage range of doxepin recited by the claims of US ‘229 (0.5-20 mg.) overlaps with the instantly claimed range from 1-7 mg. While the instant claims recite oral dosage forms including tablets and capsules (see instant claims 13 & 14); patients aged 16-64; and patients aged 65 and older (claims 22 & 26), which are not explicitly recited by the method claimed in US ‘229, it would have been prima facie obvious to have administered doxepin in such oral dosage forms in view of Kavey and Lederman. Kavey teaches the treatment of insomnia comprising administering a low dosage of a compound selected from pharmaceutical forms of doxepin, trimipramine, amitriptyline, or trazodone (Title & Abstract; col. 2, lines 39-47). Kavey teaches the treatment of insomnia comprising administering a low dosage of a compound selected from pharmaceutical forms of doxepin, trimipramine, amitriptyline, or trazodone (Title & Abstract; col. 1, lines 5-9). Kavey teaches the dose of compound ranges from about 0.5-20 mg., with a dose of 10 mg. or less exemplified (col. 2, lines 18-31). Doxepin HCl is also taught (col. 2, lines 47-55). Kavey teaches the method to treat insomnia without the adverse effects associated with other . 
Although not explicitly taught by Kavey, capsules are a well-known oral dosage form, as taught by Lederman (col. 6, lines 44-54). As Kavey teaches administration of doxepin to treat insomnia, wherein acceptable dosage forms include capsules, it would have been prima facie obvious to one of ordinary skill in the art that Kavey encompasses oral administration and dosage forms. Furthermore, Lederman teaches oral dosage forms to also include tablets (col. 6, lines 44-54). As the claims of US ‘229 are also drawn to treating insomnia, it would have been prima facie obvious to have administered doxepin in oral dosage forms in view of Kavey and Lederman, as well as to the patient ages between 18-64 and 65 years of age and older, since Kavey teaches doxepin to be useful for treating insomnia within this group of patients. The claims of the present application and the claims of US ‘229 are therefore not patentably distinct.


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
Claims 11-27 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627